DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,723,388 to Zieg (“Zieg”).
Regarding claim 1, Zieg in Figs. 8 and 18-20 discloses a muntin clip comprising: a body having a longitudinal member 81 and a lateral member 82, the longitudinal member overlapping said lateral member at a generally central location; first and second arms (a, b) at first and second ends of said longitudinal member 81 and lateral member 82, said first and second arms (a) diverging on said longitudinal member 81 from said first and second arms (b) on said lateral member 82; and a 83 boss located on one of said lateral member and said longitudinal member at said generally central location.
Regarding claim 2, Zieg discloses a second boss 85 spaced from said first boss.  
Regarding claim 3, Zieg discloses that said clip is formed from molded plastic (Zieg, claim 1 clause (e)).  
Regarding claim 8, Zieg discloses that the first and second arms (a) at first and second ends of said longitudinal member 81 extending in a first direction perpendicular to an axis along which the longitudinal member extends.  
Regarding claim 9, Zieg discloses that the first and second arms (b) at first and second ends of said lateral member extending in a second direction perpendicular to an axis along which the lateral member 82 extends, the second direction directly opposite the first direction.

Annotated Figs. 19 and 20 of Zieg


    PNG
    media_image1.png
    646
    479
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 12-15 of applicant’s Remarks, filed 04/26/2022, with respect to claims 4-7 and 10-22 have been fully considered and are persuasive.  The respective 35 USC 102 and 35 USC 103 rejections of claims 4-7 and 10-22 has been withdrawn. 

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-7 and 10-22 are allowable for the reasons set forth on pages 12-15 of applicant’s Remarks, filed 04/26/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633